The Board of Commissioners on Grievances and Discipline1 of the Supreme Court of Ohio filed a certification of default in the office of the clerk of this court. On December 10, 2014, this court imposed an interim default-judgment suspension upon respondent, Lumumba Toure’ McCord, pursuant to former Gov.Bar R. V(6a)(B)(l). On January 29, 2015, respondent filed a motion for leave to answer and to terminate the interim default suspension. The motions were not opposed.
On consideration thereof, it is ordered that respondent’s motion for leave to answer is granted. This matter is remanded to the board for further proceedings under Gov.Bar R. V(12). It is further ordered that respondent’s motion to terminate the interim default suspension is granted. Respondent’s suspension shall terminate upon the filing of respondent’s answer with the board. It is further ordered that respondent shall not be reinstated to the practice of law until (1) respondent files with this court proof of the filing of the answer with the board, an affidavit of compliance as ordered by this court in its December 10, 2014 order, and proof of respondent’s compliance with Gov.Bar R. X(13) and (2) this court orders respondent reinstated to the practice of law.

. Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St.3d CII.